Citation Nr: 1611038	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-46 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a heart condition.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a back condition.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a brain disease claimed as a head injury residual.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a brain disorder, claimed as a head injury residual.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for diabetes mellitus Type 2.  

9.  Entitlement to a disability rating greater than 40 percent for bilateral hearing loss.  

10.  Entitlement to a disability rating greater than 10 percent for tinnitus.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from July 1974 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in November 2008, January 2012, and January 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for heart, back, and brain disorders has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claims for service connection for heart, back, and brain disorders as well as claims for a higher disability rating for service-connected bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating action in June 2007 rating action the RO confirmed its prior denial of entitlement to service connection for heart, back and brain disorders; no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran; the June 2007 rating action is the last final denial decision as to these issues on any basis before the present attempt to reopen the claim.

2.  The evidence received since the June 2007 rating decision is new and raises a reasonable possibility of substantiating the underlying claims of service connection for heart, back, and brain disorders.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran has PTSD related to his experiences during his military service.

4.  The Veteran and his wife testified that they were informed by a medical professional in 1976, within one year of his separation from service, that the Veteran was diagnosed with diabetes and that he had to restrict his diet as a result.
 
5.  On the record at his hearing on July 29, 2015, the Veteran requested a withdrawal of his claim for an increased rating for tinnitus.


CONCLUSIONS OF LAW

1.  The unappealed June 2007 rating decision that denied service connection for heart, back, and brain disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for heart, back, and brain disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

4.  The criteria for service connection for diabetes mellitus type 2 are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for withdrawal of the appeal of the claim of entitlement to a higher disability rating for tinnitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Withdrawn Claim

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In March 2015, the Veteran filed a substantive appeal to the RO's assignment of a 10 percent evaluation for service-connected tinnitus, thus perfecting his appeal to the Board.  See Rating Decision dated in January 2012.  On July 29, 2015, on the record at his hearing before the undersigned Veterans Law Judge, the Veteran requested a withdrawal of his claim for increased rating for tinnitus.  In view of his expressed desire, further action with regard to this claim is not appropriate.

Accordingly, the Board does not have jurisdiction to review the claim for entitlement to higher initial disability rating for tinnitus and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the claims to reopen the previously denied issue of entitlement to service connection for head, back, and brain disorders and the grant of service connection for PTSD, the Board is granting in full the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to these issues is necessary.

III. Law and Analysis for New and Material Evidence

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claims for heart, back, and brain disorders. 

Claims for entitlement to service connection for heart, back, and brain disorders were initially denied by an unappealed rating decision in December 2003 on the basis that there was no evidence of diagnosis or treatment for these conditions during service and no evidence linking any currently diagnosed disorders of the heart, back or brain to military service.  In a later decision dated in June 2007, the RO confirmed these denials on the basis that new and material evidence had not been submitted to reopen the claims.  The Veteran did not appeal these adverse determinations, nor did he submit any new and material evidence within a year following the decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decisions therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

In 2011, the Veteran sought to reopen these claims.  The current appeal arises from the RO's January 2012 and January 2013 rating decisions that continued the previous denials of service connection.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The Board finds that new and material evidence has been submitted since the last final rating decision in June 2007 to reopen the claims for service connection for heart, back and brain disorders.  The evidence of record at that time consisted of service treatment records, which fail to establish any complaints or findings of symptoms indicative of chronic cardiovascular impairment, a chronic back impairment, or any chronic residuals of a head injury.  Post-service treatment records document the Veteran's history of a work-related back injury 1991 and a "blow to the left side of the head in 1992."  These records also show that beginning in 2002, he was treated for coronary artery disease and angina.  In denying the Veteran's claims, the RO basically found that there was a lack of evidence showing a link between any currently diagnosed heart, back or brain disorders and his military service.  

Since the June 2007 rating decision, newly-received evidence includes private examination reports documenting the Veteran's reported history of various head injuries during and after service.  Reference was made to a CT scan that showed possible depressed skull.  The examiner also referred to a February 1996 VA neurology consult, which shows a clinical assessment of history of head injury.  See examination report from V. Anand, M.D. dated June 2, 2011.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim for a brain disorder.  It is also material because it addresses evidence of a fundamental requirement for service connection-a current diagnosis of head injury residuals and their possible correlation to military service-that was not of record at the time of the prior final decision in June 2007.

Other newly-received evidence includes the Veteran's testimony from the July 2015 Board hearing.  The Veteran testified that he had problems with chest pain and back pain during service and that those symptoms continued and worsened since service and were the precursor to his current coronary artery disease and degenerative arthritis of the thoracic spine and lumbar strain.  The Veteran is competent to report ongoing chest and back pain during and since service as it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claims.  The Veteran's personal testimony, which is presumed credible per Justus, is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  

In all three cases, per the criteria of Shade, the newly received evidence relates to previously unestablished elements of the claims of current disabilities and a link between those disabilities and service, and provides a reasonable possibility of substantiating the claims.  For these reasons, the Board finds that the evidence received since the last final rating determination in June 2007 is new and material to reopen claims for service connection for heart, back, and brain disorders.  38 U.S.C.A. § 5108.  The reopened issues will be addressed on a de novo basis in the service connection section below.

IV.  Law and Analysis for Service Connection

The Veteran asserts that service connection is warranted for his psychiatric symptoms, claimed as depression and PTSD, because of traumatic experiences during his military service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

a. PTSD

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1). 

On the other hand, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in March 2015.  

In various statements submitted with his claim, the Veteran has identified the primary event that he considers to be the precipitating cause of his psychiatric problems; specifically, an incident during a training exercise building and connecting bridges across the Rhine river in Germany.  At that time he was repairing a radio in a 30-ton MAB when part of the bridge collapsed and several soldiers were swept downstream and presumably drowned.  

The Veteran's DD Form 214 confirms that he served as a field wireman as part of the Company E 10th Engineer Battalion.  An August 2010 report from the U. S. Army and Joint Service Records Research Center (JSRRC) documents that the Veteran's unit was located at Larson Barracks in Kitzingen, Germany.  The U.S. Army Annual Historical Review for REFORGER 1975, revealed that during 1975, there were approximately 42 drowning deaths in USAREUR, most of which took place in the summer months when soldiers and civilians swam in unauthorized locations.  The rest were due to personnel falling into the water.  The U.S. Army Accident Reports DA Form 285 (Reports) covering 1975 verified that there was an Engineer bridging exercise in which E Company, 23rd Eng Bn and others participated in October 1975 on the Rhine River.  During the mission, the bridge separated causing a bridging section and associated personnel to be carried downstream.  However, there were no lives lost during the incident.  Giving the Veteran the benefit of the doubt, the evidence tends to corroborate his reported stressor.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration of every detail of a stressor under such circumstances, such as the veteran's own personal involvement, is not necessary); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Moreover, and more significantly, the record also contains evidence favorable to the claim in the form of a November 2014 VA medical opinion in which a VA psychologist diagnosed the Veteran with PTSD under DSM-5 criteria and related the diagnosis to the Veteran's reported stressor.  The examiner also determined that while the medical records appear to support a diagnosis of depression, such a diagnosis is not warranted.  He explained that the Veteran has occasional depressive symptoms that come and go, but that are not significant and do not warrant a separate diagnosis as they are part of his PTSD.

The Board finds that given the independent verification of his claimed stressor, the record contains credible supporting evidence that an in-service stressful event actually occurred.  38 C.F.R. § 3.304(f)(3).  The Board also finds that there is no clear and convincing evidence to contradict the Veteran's statements, and that it is consistent with the places, types, and circumstances of his service as a field wireman, as demonstrated by the corroborating JSRRC report.  38 U.S.C.A. § 5107(b).  Accordingly, the award of service connection for PTSD constitutes a full grant of the benefit sought on appeal.

Finally, the Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Also, a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that although the Veteran has treated his depression and PTSD as separate claims, as discussed above, at the time of the Veteran's PTSD diagnosis in November 2014, the VA examiner determined that the Veteran did not have any current co-morbid psychiatric disorders and that his depressive symptoms are manifestations of the now service-connected PTSD.  As result, the Board finds that there is no other separate and distinct mental disability potentially related to the Veteran's military service at any point during the pendency of the claim that is for consideration.  

It is important to recognize that the Veteran is not entitled to be doubly compensated for the same disability symptoms.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Absent evidence of depression with distinct symptomatology from his service-connected PTSD, consideration of service connection for depression based on the same in-service occurrence and symptomatology is not warranted.  Such an action would amount to impermissible pyramiding.  Accordingly, the award of service connection for PTSD, which includes his depressive symptomatology, constitutes a full grant of the benefit sought on appeal.  

b. Diabetes Mellitus Type 2

Pursuant to 38 C.F.R. § 3.307(a), a chronic disease listed in §3.309(a) will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. No condition other than one listed in §3.309(a) will be considered chronic. To qualify for these presumptions,  the disease must have become manifest to a degree of 10 percent or more within 1 year (for Hansen's disease (leprosy) and tuberculosis, within 3 years; multiple sclerosis, within 7 years) from the date of separation from service.  Diabetes mellitus is considered a chronic condition under section 3.309(a).  38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  To qualify for a 10 percent rating, diabetes mellitus must be manageable by restricted diet only. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

At the Veteran's July 2015 hearing, he testified that he was told that he had diabetes during service in Germany and received treatment for it until he returned to the states. His wife testified that he went into the hospital immediately after service in 1976 for tonsillitis and was told that his blood work indicated he had diabetes and that he should have been treated for it previously, and that he was advised to watch his diet. The Veteran and his wife testified that they had tried to obtain the records for this  hospitalization, but that they were unavailable, and that the doctor had retired and they could not get the records. 

The testimony of the Veteran and his wife regarding the reported diagnosis of diabetes mellitus by a medical professional qualifies as competent lay evidence of a diagnosis under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In Jandreau, the U.S. Court of Appeals for the Federal Circuit stated that whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  (emphasis added).  

In the present case, the Veteran and his wife testified under oath that a medical professional had informed them that the Veteran had diabetes in 1976, within one year of his separation from service. Moreover, the Veteran was instructed to restrict his diet to manage his diabetes at that time; thus, it was manifested to a degree of 10 percent or more. The Board has no reason to dispute the credibility of the testimony provided by the Veteran and his wife.  Consequently, pursuant to Jandreau, sections 3.307 and 3.309, the record contains competent evidence of a diagnosis of diabetes mellitus within 1 year of separation that was compensable, and service connection for diabetes mellitus type 2 is warranted on a presumptive basis. 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  


ORDER

New and material evidence having been received, the claim for service connection for a heart disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for back disorder is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been received, the claim for service connection for a brain disorder is reopened, and to this extent only, the appeal is granted. 

Entitlement to service connection for PTSD with depressive symptoms, is granted.

Entitlement to service connection for diabetes mellitus type 2, is granted.


REMAND

In light of the Board's finding that the previously denied claims for service connection for heart, back, and brain disorders are reopened, the underlying issues must be considered on a de novo basis.  The Board finds that the evidence currently of record is insufficient to decide these claims and therefore further evidentiary development is needed.

Service treatment records show the Veteran did not indicate any specific complaints of chest pain or other signs or symptoms suggestive of cardiovascular impairment, and none are documented.  These records also fail to shows the Veteran sustained any significant head injury.  However they do confirm that in October 1974, the Veteran was treated for a back injury after falling 10 feet from a pole.  X-rays of the lumbar spine were negative.  He was later treated for back problems after playing basketball.  See service treatment records dated October 3, 1974 and July 14, 1976.  The accompanying Report of Medical History reflects that he specifically denied having or having had problems with frequent/severe headache, head injury, palpitations/heart pounding, heart trouble, or recurrent back pain.  In fact, he reported that he was in "good health with no medication."

It is also clear that the Veteran suffered significant intervening injuries following his separation from service.  Subsequently dated records show he sustained a lumbar spine injury in March 1991 while working as a warehouse supervisor.  It was also noted that he had a minor injury to his back in 1981 while working at Spectro Physics.  He denied any other history of injury to his back.  The clinical assessment was lumbosacral strain.  See Medical Opinion, from M. Oshtory, M.D. dated November 9, 1992.  More recent radiological findings show mild degenerative change involving the thoracic spine.  See X-ray report from Saint Joseph's Hospital, dated May 31, 2011.  

Other post-service treatment records document the Veteran's history of a "blow to the left side of the head in 1992."  However, he later reported sustaining two head injuries during service.  The first was in 1974 when he fell off a pole and the second in 1975 when he was fell off a tank while trying to fix a radio.  He also noted an additional post-service head injury after falling down some stairs in 1996.  Currently, the Veteran describes residual headaches, mood swings, confusion, slowness of thought, problems with concentration/attention, and memory loss.  The clinical impression was brain disease, traumatic brain injury, status post head injury with scar.  See Medical Reports from D. Hessler, D.O., dated June 1, 2011 and V. Anand, M.D., dated June 2, 2011.  

Unfortunately, the evidence of record does not necessarily provide a clear picture of any relationship between the claimed heart, back and brain disorders and his military service.  Despite these intervening injuries, the Veteran appears to allege that initial injuries to his back and head during service have continued to the present day.  In other words, he purports he continued to have low back symptoms and head injury residuals after the initial injury and prior to any intervening injuries.  In addition, at his 2015 Board hearing, the Veteran testified that he experienced heart "flutters" while running during service.  

Although in March 2012, the Veteran underwent VA examinations to assess the nature and etiology of his claimed back and brain injury disabilities, the examiner did not adequately address his contentions of pertinent symptoms during and since service.  As the Veteran is competent to report the onset of back pain, head injuries, and chest pain in service, the Board finds that additional medical opinions are needed that acknowledge and discuss the Veteran's contentions.  

The Veteran also contends that his service-connected connected bilateral hearing loss is more disabling than the current 40 percent evaluation reflects.  Review of the claims folder reveals that the symptoms he testified to at his 2015 hearing indicate a worsening of this disability. 

As there may have been significant changes in the service-connected hearing loss since the last VA examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present hearing loss, as well as any significant pertinent interval medical history since his last VA examination in 2014.  See generally, Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiology examination must include the effect of the veteran's hearing loss disability on occupational functioning and daily activities).  

The Board notes that the TDIU claim is inextricably intertwined with the increased rating claim.  Moreover a positive decision on any of the above claims, particularly the appropriate rating for his PTSD, could have a significant impact upon his TDIU claim.  Similarly, a finding of unemployability based on a newly service connected disability would provide an additional avenue for an allowance.  Thus, adjudication of the TDIU issue must be deferred.  In doing so, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence from disability providers or a medical opinion, as is deemed necessary.  With regard to whether TDIU is warranted on an extraschedular basis, the RO would have to refer the matter to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for back problems, heart problems, and brain injury residuals, that are not already in the claims file.  Also update to the present the records of his VA treatment for PTSD and hearing loss.  

2.  Then, schedule the Veteran for appropriate VA examination(s).  The file must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  All indicated tests and studies should be performed (e.g., X-rays, CT scans, MRIs), and the examiner(s) should review the results of any testing prior to completing the report.  A detailed history of back and/or head injuries during, and after service should be obtained from the Veteran.  

With respect to the lumbar spine the examiner should:

Identify all lumbar spine disorders  present (by diagnosis) and provide an opinion addressing whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's diagnosed degenerative arthritis of the thoracic spine and lumbar strain-as well as any other lumbar spine disability shown on current examination-had its clinical onset during or is otherwise related to the Veteran's military service as opposed to some other pathology.  

With respect to the brain injury residuals the examiner should:

Provide an opinion whether the Veteran currently has residuals of a traumatic brain injury and whether is it at least as likely as not (a degree of probability of 50 percent or higher), that such brain injury residuals would have resulted from his description of the in-service injuries during his military service as opposed to some other pathology.

With respect to the heart disorder the examiner should:

Identify all heart disorders present (by diagnosis) and provide an opinion addressing whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's diagnosed coronary artery disease, angina, cardiac arrhythmia-as well as any other cardiovascular impairment shown on current examination-had its clinical onset during or is otherwise related to the Veteran's military service as opposed to some other pathology.  

In providing these opinions, the examiner is asked to consider carefully the objective medical findings in the service treatment records.  He/she should discuss the likelihood of the Veteran's documented in-service injuries as the possible onset of, or precursor to, any currently diagnosed lumbar spine disability, brain injury residuals, heart disorder-as well as his complaints of problems (including pain) since service.  If it is the examiner's opinion that the lumbar spine disorder, brain injury residuals, or heart disorder are the result of any other processes not related to any in-service injury, a rationale must be provided to explain fully why the current symptoms are not consistent with documented in-service symptomatology or why such symptomatology is not at least a "contributing factor" to any current disability.  He/she should comment on the likelihood that the Veteran's current lumbar spine disorder, brain injury residuals, or heart disorder are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  

The examiner is also advised that the Veteran is competent to report symptoms, and that his assertions of continuity of problems since service must be considered in formulating the requested opinions.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) of pertinent symptoms during and since service.  However the Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical treatment evidence.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  

3.  Schedule the Veteran for appropriate for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  

The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/She should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  A Maryland CNC Test must also be administered to determine speech recognition scores.  The reported numeric values and speech recognition scores must be in conformity with the requirements of 38 C.F.R. § 4.85.

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living.  In doing so, he/she should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.  

4.  Then consider the TDIU issue in light of all of the evidence of record, to include the newly service-connected PTSD.  In so doing, the AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render the Veteran unable to secure or follow substantially gainful employment.

5.  After the above actions are completed in compliance with the terms of this remand, readjudicate the issue of entitlement to service connection for a lumbar spine disability.  If this claim is not granted in full, issue a supplemental statement of the case and return the matter to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


